McFarland, J., dissenting.
I dissent. In my opinion, there was in this case a sufficient compliance with the formalities prescribed by the code for the attestation of a will. It is true that the right to make testamentary disposition of property—like most other rights—rests upon the legislative will; but that legislative will has been uniformly exercised in favor of the right in all English speaking countries, and in nearly all others, from time immemorial, so that the right has come to be a usual, well-established, and most important attribute of ownership. Therefore, in dealing with an attempt to exercise that right the general rules of construction should be applied—that is, the provisions of the code “ are to be liberally construed with a view to effect its objects.” The signature of the witness Warren in this case, as shown beyond question, would be held good if any written instrument or paper known to the law were involved other than a will, and I see no good reason why the same' rule should not apply here. To allow a will to be defeated by the careless (or intentional) misspelling of his name by a subscribing witness would lead, I fear, to great abuses. If a man should not have the right to make a will, let the legislature take it away; but as long as he has it let it be protected as other rights. I think that the judgment should be reversed.